DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Glassel et al. (US 2006/0131550) in view of Brentin (Soy-Based Chemicals and Materials, ACS Symposium Series, American Chemical Society:  Washington DC, 2014).
Considering Claims 1-5:  Glassel et al. teaches a waterproofing agent that functions as a wax substitute comprising 20 parts of a polysiloxane and 80 parts of an aliphatic solvent (¶0020; 0007).
	Glassel et al. does not teach the composition as comprising a vegetable C1-4 alkyl ester.  However, Brentin teaches using a soybean methyl ester as a substitute for aliphatic solvents (pg. 4).  As Brentin teaches the use of soybean methyl ester as being an improvement over the aliphatic solvent used in Glassel et al., it would be reasonably pertinent to the teachings of Glassel et al.  It would have been obvious to a person having ordinary skill in the art to have substituted the soybean methyl ester of Brentin for the aliphatic solvent of Glassel et al., and the motivation to do so would have been, it is a cost-competitive, low VOC, and readily biodegradable replacement for conventional hydrocarbon solvents (pg. 4).
Considering Claims 6, 8, and 9:  Glassel et al. teaches the polysiloxane as being hydroxyl terminated polydimethylsiloxane (¶0019).
Considering Claim 10:  Glassel et al. teaches treating lignocellulose fibers with the waterproofing composition (¶0001).
Glassel et al. is silent towards the amount of the waterproofing composition used relative to the lignocellulose particles.  However, the amount of waterproofing agent would be a result effective variable controlling the hydrophobicity of the treated fibers.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of waterproofing agent and wood fibers through routine experimentation, and the motivation to do so would have been, as Glassel et al. suggests, to control the hydrophobicity of the fibers and the cost of the composite.

Claims 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glassel et al. (US 2006/0131550) in view of Brentin (Soy-Based Chemicals and Materials, ACS Symposium Series, American Chemical Society:  Washington DC, 2014) and Chorvath et al. (US Pat. 8,907,037).
Considering Claims 11-16:  Glassel et al. teaches a waterproofing agent that functions as a wax substitute comprising 20 parts of a polysiloxane and 80 parts of an aliphatic solvent (¶0020; 0007).
	Glassel et al. does not teach the composition as comprising a vegetable C1-4 alkyl ester.  However, Brentin teaches using a soybean methyl ester as a substitute for aliphatic solvents (pg. 4).  As Brentin teaches the use of soybean methyl ester as being an improvement over the aliphatic solvent used in Glassel et al., it would be reasonably pertinent to the teachings of Glassel et al.  It would have been obvious to a person having ordinary skill in the art to have substituted the soybean methyl ester of Brentin for the aliphatic solvent of Glassel et al., and the motivation to do so would have been, it is a cost-competitive, low VOC, and readily biodegradable replacement for conventional hydrocarbon solvents (pg. 4).
	Glassel et al. does not teach the presence of a binder in the mixture.  However, Chorvath et al. teaches mixing a waterproofing agent with 74 weight percent of a pMDI binder prior to the addition to the wood (4:45-58, Example 3).  Glassel et al. and Chorvath et al. are analogous art as they are concerened with the same field of endeavor, namely lignocellulose waterproofing.  It would have been obvious to a person having ordinary skill in the art to have added the waterproofing agent of Glassel et al. to a pMDI binder, as in Chorvath et al., and the motivation to do so would have been, as Chorvath et al. suggests, to provide a sprayable and stable wood treatment composition (7:51-8:7).
Considering Claims 17 and 18:  Glassel et al. teaches the polysiloxane as being hydroxyl terminated polydimethylsiloxane (¶0019).
Considering Claim 19:  Glassel et al. teaches treating lignocellulose fibers with the waterproofing composition (¶0001).
Glassel et al. is silent towards the amount of the waterproofing composition used relative to the lignocellulose particles.  However, the amount of waterproofing agent would be a result effective variable controlling the hydrophobicity of the treated fibers.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of waterproofing agent and wood fibers through routine experimentation, and the motivation to do so would have been, as Glassel et al. suggests, to control the hydrophobicity of the fibers and the cost of the composite.

Response to Amendment
The declaration under 37 CFR 1.132 filed May 29, 2022 is insufficient to overcome the rejection of claims 1-19 based upon Glassel et al. (US 2006/0131550) in view of Brentin (Soy-Based Chemicals and Materials, ACS Symposium Series, American Chemical Society:  Washington DC, 2014), alone or with Chorvath et al. (US Pat. 8,907,037) as set forth in the last Office action because: 
A)  The declarant’s argument of unexpected results is not persuasive.  The data relied upon by the applicant uses a comparative example is closer to the claimed invention than that shown in Glassel et al. (the closest prior art) and thus is suitable for forming the basis for an argument of unexpected results.  However, the data does not establish a nexus between the claimed invention and the unexpected phase compatibility.  The compatibility between a polysiloxane and a solvent can be affected by a wide range of polysiloxane properties, including the molecular weight, the nature of the organic side chain, functionality of the terminal and side chains, etc.  The data of Table 1, relied upon in the declaration, does not establish a causal link between the claimed terminal functional groups and the compatibility.  The data contains a single polydimethylsiloxane with no information on the properties of the polysiloxane.  The data also contains 4 polysiloxanes that show compatibility with the soy methyl ester, three of which have the terminal groups within the scope of the claimed invention (GP-426, GP-422, and TP-5000N) and one of which contains methyl terminal groups that are outside the claimed range (GP-7100).  The data does not establish that the claimed terminal groups are the cause of the unexpected results and not other properties of the polysiloxane.  The other properties are not explored, and the data shows that the claimed terminal groups is not necessary to achieve the compatibility.
B)  In response to declarant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the polyisocyanate and polydialkylsloxane will not react) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Response to Arguments
Applicant's arguments filed May 29, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument of unexpected results is not persuasive.  The data relied upon by the applicant uses a comparative example is closer to the claimed invention than that shown in Glassel et al. (the closest prior art) and thus is suitable for forming the basis for an argument of unexpected results.  However, the data does not establish a nexus between the claimed invention and the unexpected phase compatibility.  The compatibility between a polysiloxane and a solvent can be affected by a wide range of polysiloxane properties, including the molecular weight, the nature of the organic side chain, functionality of the terminal and side chains, etc.  The data of Table 1, relied upon in the declaration, does not establish a causal link between the claimed terminal functional groups and the compatibility.  The data contains a single polydimethylsiloxane with no information on the properties of the polysiloxane.  The data also contains 4 polysilxanes that show compatibility with the soy methyl ester, three of which have the terminal groups within the scope of the claimed invention (GP-426, GP-422, and TP-5000N) and one of which contains methyl terminal groups that are outside the claimed range (GP-7100).  The data does not establish that the claimed terminal groups are the cause of the unexpected results and not other properties of the polysiloxane.  The other properties are not explored, and the data shows that the claimed terminal groups is not necessary to achieve the compatibility.
B)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the polyisocyanate and polydialkylsloxane will not react) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767